Title: From George Washington to Robert Cary & Company, 10 March 1768
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon March 10th 1768.

This Letter will, I expect, be delivered to you by Mr Walter Magowan, who for many years has livd in my Family a Tutor to Master & Miss Custis, and now comes to England to get admittance into Holy Orders—Any little Civilities therefore which you may occasionally shew him during his short stay there, or assistance give, woud be very obliging as he is perfectly a Stranger, and may need a little Introduction, althô he comes provided with proper Certificates &ca to the Bishop.
He has Fifty pounds Sterling due to him on Acct of his last years Wages, which please to pay and charge equally to Master & Miss Custis—Besides this you will please to advance him any Sum on the particular Acct of Master Custis not exceeding Forty pounds Sterlg with which he is to purchase Sundry Books &ca for the young Gentleman and other things for his Musick Master &ca who having commissiond Mr Magowan on this head desird he might have a credit to answer the purposes—Whatever money therefore you may advance in consequence of this order you will please to charge as I have just directed because I shall know what Sum to Debit each party with, & what to give him Credit for, when I come to settle with Mr Magowan upon his return wch is intended to be in a very short space of time.
Having a very good oppertunity a few days ago directly from my own door to the Madeira & back I desird Messrs Scott,

Pringle, Cheape and Company to send me a Butt of Wine, & one or two & ⟨other⟩ trifling things, and draw upon you for the amount which I hope will be paid.
Captn Johnstown is arrivd, but having been Sometime in York and James River I have not got my Goods by him, though hourly expect them. At present I shall add nothing more than that I am Gentn Yr Most Hble Servt

Go: Washington

